                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


SEDRICK SIMMS                                            CIVIL ACTION

VERSUS                                                   NO.   18-6748

DARREL VANNOY, WARDEN                                     SECTION B(2)



                              ORDER AND REASONS


   On June 12, 2019 the Magistrate Judge issued a Report and

Recommendation (“Report”) to deny and dismiss with prejudice the

instant petition for § 2254 habeas relief. Rec. Doc. 16. Pro Se

Petitioner Sedrick Simms timely filed objections to the Report.

Rec. Doc. 17. For the reasons enumerated below,

   IT IS ORDERED that Simms’ objections are OVERRULED;

 IT IS FURTHER ORDERED that the Magistrate Judge's Report and

Recommendation are ADOPTED as the opinion of the court,

dismissing the captioned action.

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

   On February 28, 2012 Simms was charged with one count of armed

robbery and one count of possession of a weapon by a convicted

felon.   St.   Rec.    Vol.   1   of   8,   Bill   of   Information,   2/28/12.

Following a two-day trial in August of 2012 in the Orleans Parish

Criminal District Court, a jury found Simms guilty on both counts.

Subsequently, the State filed a multiple bill charging Simms as a

                                        1
second offender. On December 12, 2012 the state trial court denied

Simms’ motions for a new trial and a post-verdict judgement of

acquittal. Eventually, the state trial court sentenced Simms to

thirty (30) years in prison for armed robbery and twenty (20) years

in prison for possession of a firearm by a convicted felon, and

ordered   both    sentences     be   served   without   benefit   of   parole,

probation, or suspension of sentence. Following hearing in April

2013, the state trial court found Simms to be a second felony

offender as to the armed robbery conviction. Consequently, the

state trial court vacated the prior sentence and resentenced Simms

to   seventy    (70)    years   in   prison   without   benefit   of   parole,

probation or suspension of sentence for armed robbery as a multiple

offender. Further, the court denied Simms’ motion to reconsider

the sentence.

     On appeal, counsel for Simms argued that the trial court erred

in denying their motion for mistrial alleging improper statements

made during the State’s rebuttal argument. On June 18, 2014, the

Louisiana      Fourth    Circuit     Court    of   Appeal   affirmed   Simms’

conviction, finding counselor’s argument meritless. However, that

state appellate court did find two patent errors in the sentencing

proceedings. First, the state trial court failed to impose the

mandatory fine as part of the sentence for a felon in possession.

Second, the state trial court erred in not indicating “whether the

70-year multiple offender sentence for armed robbery included the

                                        2
mandatory, consecutive five-year penalty for a crime committed

with a firearm.” After reviewing pertinent facts and law, the state

appellate     court    affirmed      Simms’      convictions   and   remanded   the

matter for resentencing to impose above-noted enhancements. State

v. Simms, 143 So.3d 1258, 1261-68 (La.App. 4 Cir. 6/18/14). On

December 15, 2014 the state trial court on remand resentenced

petitioner as a second felony offender to serve sixty-five (65)

years in prison in addition to a consecutive firearm penalty of

five (5) years imprisonment. The state trial court ordered each

sentence to run without the benefit of parole, probation, or

suspension.

      On   February    27,   2015,    the   Louisiana    Supreme     Court   denied

petitioner     Simms’    related     writ       application,   without   assigning

reasons. State v. Simms, 160 So.3d 863 (La. 2015). Ninety (90)

days later,      petitioner’s convictions and sentences became final

on May 28, 2015 when he failed to file a writ of certiorari with

the United States Supreme Court. 28 U.S.C. § 2254(d)(1)(A).                      In

March of 2016, petitioner submitted an application for post-

conviction relief to the state trial court, asserting four grounds

for    relief:   (1)    prosecutor’s        comments    regarding    petitioner’s

failure to testify amounted to prosecutorial misconduct; (2) the

State violated petitioner’s right to a fair trial by mentioning

evidence of other crimes; (3) petitioner received ineffective

trial counsel for the following reasons: (a) failure to call

                                            3
witnesses to testify; (b) failure to move for a mistrial due to

prosecutor’s reference to other crimes; (c) failure to object to

the trial court’s failure to rule on an outstanding motion for

trial; and (d) failure to move for severance of charges; and (4)

ineffective assistance of counsel on appeal for failure to “assert

viable, meritorious claims.” On November 18, 2016, the state trial

court denied relief on all claims and the Louisiana Fourth Circuit

denied the related writ application. Approximately 7 months later,

the    Louisiana   State   Supreme      Court   denied   petitioner’s   writ

application due to petitioner’s failure to show lack of assistance

under the standard set forth in Strickland v. Washington, 466 U.S.

668 (1984).

       On July 17, 2018, petitioner filed a federal habeas corpus

petition based on the four previously enumerated reasons. In

response,    the   State   filed   an   opposition    asserting   petitioner

failed to exhaust state court review of the second and third claims

and, alternatively, that petitioner’s claims lack merit.

      In February of 2019, petitioner was granted leave to amend his

petition and remove the unexhausted claims. On June 12, 2019,

petitioner’s instant amended petition was filed.

                                   LAW AND FINDINGS

       A. Standard of Review

       The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) controls this court’s review of a 28 U.S.C. § 2254 habeas

                                        4
corpus petition. See Poree v. Collins, 866 F.3d 235, 245 (5th Cir.

2017) (“[f]ederal habeas proceedings are subject to the rules

prescribed by the Antiterrorism and Effective Death Penalty Act.

. . .”) Under § 2254, an application for a writ of habeas corpus

may be denied on the merits, even if an applicant has failed to

exhaust state court remedies. See 28 U.S.C. § 2254(b)(2); Jones v.

Jones, 163 F.3d 285, 299 (5th Cir. 1998). Enacted as part of the

AEDPA, the amended subsections 2254(d)(1) and (2) provide the

standards of review for questions of fact, questions of law, and

mixed questions of both.

     For pure questions of fact, factual findings are presumed to

be correct. See 28 U.S.C. § 2254(e)(1) (“In a proceeding instituted

by an application for a writ of habeas corpus . . . a determination

of a factual issue made by a State court shall be presumed to be

correct.”)   The   applicant   has       the   burden   of   rebutting   the

presumption by clear and convincing evidence. See id. However, a

writ of habeas corpus may be granted if the adjudication of the

claim on the merits “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2);

Hankton v. Boutte, 2018 U.S. Dist. LEXIS 126899 *1, *10 (E.D. La

June 29, 2018).

     For pure questions of law and mixed questions of law and fact,

a state court’s determination is reviewed under § 2254(d)(1). See

                                     5
Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Specifically,

with    mixed    questions,    a    state       court’s   determination      receives

deference unless the decision was either contrary to federal law

or involved an unreasonable application of federal law.                        See 28

U.S.C. § 2254(d)(1); Hill, 210 F.3d at 485.

        A state court’s decision is contrary to federal law if (1)

the state court applies a rule different from the governing law

set forth in the Supreme Court’s cases or (2) the state court

decides a case differently than the Supreme Court when there are

“materially indistinguishable facts.” See Poree, 866 F.3d at 246;

Wooten v. Thaler, 598 F.3d 215, 218 (5th Cir. 2010). A state

court’s decision involves an unreasonable application of federal

law when it applies a correct legal rule unreasonably to the facts

of the case. See White v. Woodall, 134 S. Ct. 1697, 1706 (2014).

An inquiry under the unreasonable context involves not whether the

state    court’s      determination        was    incorrect,     but    whether    the

determination was objectively unreasonable. Boyer v. Vannoy, 863

F.3d 428, 454 (5th Cir. 2017).

       The court in Boyer stated that the determination must not be

“merely wrong,” and that “clear error” will not be enough to

overturn a state court’s determination. See id; see also Puckett

v.   Epps,      641   F.3d   657,    663    (5th    Cir.    2011)      (finding    that

unreasonable is not the same as incorrect, and thus an incorrect

application      of   the    law    will   be    affirmed   if   it     is   not   also

                                            6
unreasonable).    Even if a state court incorrectly applies Supreme

Court precedent, that mistake alone does not mean that a petitioner

is entitled to habeas relief. See Puckett, 641 F.3d at 663.

     B. Fifth Amendment Right Against Self-Incrimination

     Petitioner    argues   that   the   prosecutor’s    comment    during

closing rebuttal argument focused on his decision not to testify,

thereby    violating   Fifth   Amendment   protections    against    self-

incrimination. That comment was reported as follows:

     “[. . .] The only person that came in here and told you

that [the victim was mistaken] is this defense attorney. [. . .]

Now, he wants to stand up here and talk about what he’s saying

what he wants to talk about. And you know what’s real funny?

From the beginning of this trial throughout this entire trial he

hasn’t spoken once about why in the world . . .”

St. Rec. Vol 7 of 8. Trial Transcript (continued), p. 276,

8/21/12.

     In sustaining Simms’ counsel objection to that comment, the

state trial court reminded the state prosecutor that the defense

had no burden of proof and did not have to call witnesses. Id. at

p. 277.    Defense counsel’s motions for mistrial were rejected by

the state trial and appellate courts. The Louisiana Fourth Circuit

found that the comment was not directed at Simms but addressed to

his defense counsel. As such, the court reasoned that the comment

provided no basis for mistrial and, moreover, did not contribute

                                    7
to the jury’s verdict. St. Rec. Vol. 8 of 9, Writ Action 2016-K-

1300.     A related writ application was denied on May 18, 2018 by

the Louisiana State Supreme Court. Id., Writ Action 2017-KH-0378.

     The    Fifth   Amendment      prohibits    “either    comment     by    the

prosecution on the accused’s silence or instructions by the court

that such silence is evidence of guilt.” Griffin v. California,

380 U.S. 609, 615 (1965). A prosecutor’s remarks must be considered

in the context of the situation in which they were made. United

States v. Delgado, 672 F.3d 320, 335 (5th Cir. 2012). If there is

another “equally plausible” explanation for a prosecutor’s remarks

then no intent to comment on a defendant’s failure to testify

exists. Lee v. Michael, 476 F.App’x 29, 31 (5th Cir. 2012)(citing

United States v. Collins, 972 F.2d 1385, 1406 (5th Cir. 1992)).

Moreover, the proper question is not whether “the jury possibly or

even probably” viewed the remark as indicative of the Petitioner’s

guilt, but “whether the jury necessarily would have done so.”

United States v. Grosz, 76 F.3d 1318, 1326 (5th Cir. 1996). Finally,

comments made in “fair response” to claims made by the “defendant

or his counsel” are not in violation of the Fifth Amendment. United

States v. Robinson, 485 U.S. 25, 32 (1988).

     In    the   instant   case,   petitioner   fails     to   show   that   the

prosecutor’s remark evidenced a “manifest intent” to comment on

petitioner’s silence or that the remarks were construed by the

jury as a comment on petitioner’s silence. Petitioner’s claim that

                                      8
the fact that the trial court sustained defense counsel’s objection

is evidence of the prosecutor’s “manifest intent” to comment on

petitioner’s silence ignores the context in which the prosecutor’s

statements were made and that defense counsel offered no basis for

the objection. Thus, petitioner fails to establish a violation of

his Fifth Amendment right.

       C. Ineffective Assistance of Trial Counsel

       An ineffective assistance of counsel claim presents a mixed

question of law and fact. See Clark v. Thaler, 673 F.3d 410, 416

(5th Cir. 2010). Hence, the court must determine whether the state

court’s denial of relief was contrary to, or an unreasonable

application of, federal law, as determined by the U.S. Supreme

Court. See Hill, 210 F.3d at 485; see also 28 U.S.C. § 2254 (d)(1).

Courts   apply      the   two-prong    test   set   forth   in   Strickland   v.

Washington when deciding a challenge to a guilty plea based on

ineffective assistance of counsel. See Hill v. Lockhart, 474 U.S.

52, 58 (1985). Under Strickland, a petitioner claiming ineffective

assistance of counsel must prove: (1) that counsel performed

deficiently;        and   (2)   that    counsel’s    deficient     performance

prejudiced the defense. See Strickland v. Washington, 466 U.S.

668, 687 (1984). Moreover, courts may dismiss any claims that fail

either prong of the Strickland test. See Amos v. Scott, 61 F.3d

333,   348   (5th    Cir.   1995)(“In    deciding    ineffective    assistance

claims, a court need not address both prongs of the conjunctive

                                        9
Strickland standard, but may dispose of such a claim based solely

on a petitioner’s failure to meet either prong of the test.”); see

also Strickland, 466 U.S. at 697.

       To show that counsel’s performance was deficient, petitioner

must   establish      that       “counsel’s     representation    fell   below     an

objective        standard   of     reasonableness.”    Hill,     474   U.S.   at   57

(quoting Strickland, 466 U.S. at 687-88). Further, “[a] court

considering a claim of ineffective assistance must apply a ‘strong

presumption’ that counsel’s representation was within the ‘wide

range’      of   reasonable      professional     assistance.”     Harrington      v.

Richter, 562 U.S. 86, 104 (2011) (citing Strickland, 466 U.S. at

689). Additionally, “the defendant must overcome the presumption

that, under the circumstances, the challenged action might be

considered sound trial strategy.” Strickland, 466 U.S. at 689

(internal quotations omitted). In other words, the petitioner

bears the burden of overcoming this presumption. See Harrington

562 U.S. at 104.

       In    order    to    show    that   counsel’s    deficient      performance

prejudiced the defense, the petitioner must establish that “there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

United States v. Avila-Gonzales, 2018 U.S. App. LEXIS 35950 at *3-

4 (5th Cir. Dec. 20, 2018) (citing Strickland, 466 U.S. at 694).

Further, “[a] reasonable probability is a probability sufficient

                                           10
to undermine confidence in the outcome.” Cullen v. Pinholster, 563

U.S. 170, 189 (2011) (quoting Strickland, 466 U.S. at 694). In

other words, “[t]he likelihood of a different result must be

substantial, not just conceivable.” Harrington, 562 U.S. at 112.

      First,   petitioner        argues   that   counsel’s     failure   to    call

specific witnesses amounted to ineffective assistance of counsel.

See Rec. Doc. 17 at 5-7. Failure to present evidence does not

automatically     constitute       “‘deficient’     performance       within   the

meaning of Strickland,” if, “for tactical reasons. . .present[ing]

such evidence would be unwise.” Williams v. Cain, 125 F.3d 269,

278 (5th Cir. 1997). Moreover, “[a] conscious and informed decision

on    trial    tactics     and     strategy      cannot   be    the    basis    of

constitutionally ineffective assistance of counsel unless it is so

ill   chosen   that   it   permeates       the   entire   trial   with    obvious

unfairness.” Williams v. Cockrell, 31 F. App’x 832, 2002 WL 180359,

at *3 (5th Cir. Jan. 4, 2002) (quoting Kitchens v. Johnson, 190

F.3d 698, 701 (5th Cir. 1999)). In addition, “‘[c]omplaints of

uncalled witnesses are not favored, because the presentation of

testimonial evidence is a matter of trial strategy and because

allegations of what a witness would have testified are largely

speculative.’” Graves v. Cockrell, 351 F.3d 143, 156 (5th Cir.

2003) (quoting Buckelew v. United States, 575 F.2d 515, 521 (5th

Cir. 1978)). In order to prevail on such a claim, petitioner must:

“[N]ame the witness, demonstrate that the witness was available to

                                          11
testify and would have done so, set out the content of the

witness’s proposed testimony and show that the testimony would

have been favorable to a particular defense.” Bray v. Quarterman,

265   F.   App’x   296,    298   (5th Cir.   2008)   (quoting   Alexander   v.

McCotter, 775 F.2d 595, 602 (5th Cir. 1985)). Finally, Petitioner

must also show that failure to call witnesses negatively affected

the outcome. See id.

      Here, petitioner fails to show that any of the uncalled

witnesses would have positively impacted the outcome of his trial.

In his opposition, petitioner argues that Ms. Wells should have

been called to testify given she revealed petitioner’s identity to

the victim’s mother, leading to his arrest. Rec. Doc. 17 at 6.

However, police did not arrest petitioner until the victim told

police of his whereabouts. Furthermore, given that Ms. Wells told

police that the witness’s description resembled petitioner, her

testimony    would   not    likely   have    benefitted   petitioner.   Next,

petitioner argues that counsel failed to call his “alibi witness,”

Mariah Taylor. See id. Petitioner’s counsel subpoenaed Taylor, but

she indicated that she would invoke her Fifth Amendment privilege

if called upon to testify. As the Magistrate Judge noted: “It was

a reasonable strategy for defense counsel to decide that Taylor’s

appearance before the jury only for her to invoke the Fifth

Amendment could have drawn more attention to the allegation that

Simms [petitioner] and Taylor hid the weapon and other evidence

                                       12
from police.” Rec. Doc. 16 at 26. Petitioner also asserts that the

third witness, Officer Amador, could have discredited the victim’s

identification.      Rec.    Doc.    17        at   6.   However,      petitioner’s

conclusory     assertion    fails   to     establish        how    Officer   Amador’s

testimony would have accomplished that goal.

        Second, petitioner argues that counsel was ineffective for

failing to ask for a mistrial following improper remarks made by

the prosecution regarding petitioner’s prior convictions. See id.

at 7. However, petitioner’s claim is unsupported by the record

because his counsel did in fact move for a mistrial. When the

prosecution     asked   about     petitioner’s        prior       criminal   history,

defense    counsel   objected,      and    the      trial   court     sustained    the

objection. Following the close of the defense’s case, petitioner’s

counsel again moved for a mistrial, which the state court denied.

        Petitioner’s later motion for a new trial, based on the denial

of a motion for mistrial, was also denied. A counsel’s unsuccessful

efforts do not render counsel ineffective. See Martinez v. Dretke,

99 F. App’x 538, 543 (5th Cir. 2004); Baker v. United States, No.

07cr435, 2011 WL 3841690 (E.D. Va. Aug. 30, 2011). Thus, petitioner

fails     to   establish    that    his        counsel      provided    ineffective

assistance.

     Third, petitioner claims that trial counsel was ineffective

for failing to object to the trial court’s lack of ruling on

petitioner’s     motion     for     mistrial.        The     record     shows     that

                                          13
petitioner’s counsel objected when the prosecutor made improper

comments to the jury, and the state trial court sustained the

objection, but did not verbalize a ruling on the motion for

mistrial.

      On appeal, the Louisiana Fourth Circuit determined that,

despite the lack of a ruling, petitioner’s counsel’s motion for a

mistrial was sufficient to preserve the issue. Yet, in accordance

with this Court’s findings, the state found no basis for a mistrial

and no constitutional violation stemming from the prosecutor’s

comments. Lower courts determined that the prosecutor’s comment

did not violate petitioner’s Fifth Amendment rights and the state

court’s “denial of relief was not contrary to or an unreasonable

application of federal law.” Counsel is not deficient for failure

to make a futile objection. See Koch v. Puckett, 907 F.2d 524, 527

(5th Cir. 1990). Petitioner fails to illustrate how his counsel’s

failure   to    compel   a   verbal   ruling      would    have   resulted   in    a

different finding by the state or federal courts. Thus, petitioner

is not entitled to relief on this claim.

      Fourth, petitioner argues that trial counsel was ineffective

for   failing    to   file    a    motion    to    sever     charges.   However,

petitioner’s     claims      are   legally     unsupported.        According      to

Louisiana jurisprudence:

      Two or more offenses may be charged in the same indictment
      or information in a separate count for each offense if the
      offenses charged, whether felonies or misdemeanors, are of

                                       14
     the same or similar character or are based on the same act
     or transaction or on two or more acts or transactions
     connected together or constituting parts of a common scheme
     or plan; provided that the offenses joined must be triable
     by the same mode of trial.

La. Code Crim. P. art. 493. Furthermore, “. . .the district

attorney   has    entire   charge       and    control    of   every    criminal

prosecution instituted or pending in his district, and determines

whom, when, and how he shall prosecute.” La. Code Crim. P. art.

61. E.g., State v. Brooks, 541 So. 2d 801, 810 (La. 1989); State

v. Joles, 492 So. 2d 490 (La. 1986). Nevertheless, La. Code Crim.

P. art 495.1 states that “[i]f it appears that a defendant or the

state is prejudiced by a joinder of offenses in an indictment or

bill of information or by such joinder for trial together, the

court may order separate trials, grant a severance of offenses, or

provide    whatever     other    relief       justice    requires.”     Further,

Louisiana defines a felony as “any crime for which the offender

may be sentenced to death or imprisonment at hard labor,” La. Rev.

Stat. § 14:2, and that those convicted of armed robbery “shall” be

punished   at    hard   labor.    La.    Rev.    Stat.    §§   14:64,    14:951.

Correspondingly, felony convictions punishable by confinement at

hard labor are to be tried by a twelve-person jury. La. Code Crim.

P. art. 782.

     By his own admission, petitioner concedes that “charges on

which petitioner was tried are triable by the same mode of trial.”

Rec. Doc. 17 at 11. Petitioner further concedes that the “charges

                                        15
all arise out of the same [f]actual circumstance.” Id. Petitioner’s

argument rests upon the assertion that the prosecution lacked

evidence that petitioner possessed a firearm and therefore the

claims should have been severed in order to prevent prejudice. See

id. The Fourth Circuit has held that “there is no prejudice and

severance is not required if the facts of each offense are not

complex, and there is little likelihood that the jury will be

confused by the evidence of more than one crime.” State v. Lewis,

557 So. 2d 980, 984 (La. App. 4th Cir. 1990). Thus, petitioner’s

claims have no basis in law.

     Moreover, the court in Lewis laid out five factors for courts

to consider in order to determine whether joinder of offenses would

result in prejudice:

       (1)Whether the jury would be confused by the various
       counts; (2) whether the jury would be able to segregate
       the various charges and evidence; (3) whether the defendant
       would be confounded in presenting his various defenses;
       (4) whether the crimes charged would be used by the jury
       to infer a criminal disposition; and (5) whether,
       considering the nature of the charges, the charging of
       several crimes would make the jury hostile.

State v. Lewis, 736 So. 2d 1004, 1015 (La. App. 4th Cir. 1999).

     Here,   petitioner   fails   to    illustrate   that   the   jury   was

impacted in any of the ways listed above. Thus, because petitioner

admits that the charges arose from the same incident and petitioner

fails to provide evidence of any prejudice resulting from a lack

of severance, petitioner is not entitled to relief on this claim.


                                   16
     D. Ineffective Assistance of Appellate Counsel

     Lastly,     petitioner       claims      that   appellate       counsel     was

ineffective    for     failing    to    argue    certain    issues    on    appeal.

Specifically, petitioner argues that appellate counsel should have

challenged     the   following:        (1)    sufficiency    of   the      evidence

presented     during     the     multiple       offender    hearing;       and   (2)

sufficiency of the evidence presented in support of the felon in

possession conviction. Rec. Doc. 17 at 12, 15. However, courts

have established that appellate counsel is not required to bring

forth every non-frivolous claim that might be raised. See Matthews

v. Cain, 337 F. Supp. 3d 687, 712 (E.D. La. 2018); West v. Johnson,

92 F.3d 1385, 1396 (5th Cir. 1996). Rather, appellate counsel is

given discretion to use professional judgement when picking claims

in order to maximize the likelihood of success on appeal. See Jones

v. Barnes, 463 U.S. 745, 751-52 (1983). Further, appellate counsel

has discretion to exclude even a non-frivolous issue if that issue

is unlikely to prevail. See Penson v. Ohio, 488 U.S. 75, 83-84

(1988).

     In order to establish that a defendant is a habitual offender

under La. Rev. Stat. § 15:529.1, the State must prove the existence

of a prior felony conviction and that the defendant is the same

person who was previously convicted. State v. Shelton, 621 So. 2d

769 (La. 1993). The State may introduce certified copies of bills

of information, waiver of rights guilty plea forms, the docket

                                         17
masters,   or   minute   entries   to    prove   the   existence   of   prior

convictions. See State v. Wilson, 956 So. 2d 41, 52 (La. App. 4th

Cir. 2007). Additionally, matching fingerprints, or other vital

information, is required to show that a defendant is the same

person identified in those records. See State v. Walker, 795 So.

2d 459, 463 (La. App. 5th Cir. 2001), writ denied, 826 So. 2d 1115

(La. 2002).

  Here, the State produced the type of evidence required to prove

petitioner’s identity and that he had a prior felony conviction.

Additionally, because petitioner did not challenge the evidence

presented or suggest that his prior conviction was improper in

some way, the State was not required to prove the constitutionality

of the plea. See Shelton, 621 So. 2d at 779. Thus, there was no

reason for petitioner’s appellate counsel to assert a claim for

insufficient evidence on appeal.

  Next, petitioner argues that appellate counsel was ineffective

for failing to assert a claim for insufficient evidence because

the State did not produce a firearm at trial related to the felon

in possession conviction. Rec. Doc. 17 at 15. In order to support

a conviction for possession of a firearm by a convicted felon, the

State must prove the following: (1) possession of a firearm; (2)

a prior conviction for an enumerated felony; (3) the absence of

the ten-year statutory limitation period; and (4) the general

intent to commit the crime. See State v. Caffrey, 15 So. 3d 198,

                                    18
202 (La. App. 5th Cir. 2009). The State presented evidence from the

victim that petitioner possessed a gun when he robbed her, and

witness testimony is sufficient to establish possession by a

defendant even when a weapon is not recovered. See Haynes v. Cain,

No. 11-202, 2014 WL 1028577, at *1 (M.D. La. Mar. 17, 2014).

Furthermore, the jury found the victim’s testimony credible and

credibility determinations are well within the ambit of the jury.

See Jackson v. Virginia, 443 U.S. 307, 307 (1979). Thus, the

findings    in   the   state   trial   court   were   supported   by   record

evidence,    and   petitioner’s    appellate     counsel   had    no   viable

insufficient evidence claim to assert.

     New Orleans, Louisiana this _____ day of December 2019




                               ____________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE




                                       19
